MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                 Sep 22 2015, 9:27 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Thomas F. O’Gara                                          Timothy M. Pape
James R.A. Dawson                                         Jason M. Kuchmay
Taft Stettinius & Hollister LLP                           Carson Boxberger LLP
Indianapolis, Indiana                                     Fort Wayne, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Wrecks, Inc.,                                             September 22, 2015
Appellant-Garnishee Defendant,                            Court of Appeals Case No.
                                                          29A05-1505-DR-295
        v.                                                Appeal from the Hamilton
                                                          Superior Court
Amy D. Martin (formerly Amy                               The Honorable William J. Hughes,
D. Maurer),                                               Judge
                                                          The Honorable William P.
Appellee-Plaintiff,
                                                          Greenaway, Magistrate
        and                                               Trial Court Cause No.
                                                          29D03-0608-DR-832
Lawrence A. Maurer,

Appellee-Defendant. 1




1
 Amy Martin named both Lawrence Maurer and Wrecks. Inc. as defendants in her motion for proceedings
supplemental. Larry did not participate in the proceedings supplemental or in this interlocutory appeal;

Court of Appeals of Indiana | Memorandum Decision 29A05-1505-DR-295 | September 22, 2015       Page 1 of 8
      Kirsch, Judge.


[1]   Wrecks, Inc. (“Wrecks”) brings this interlocutory appeal from the trial court’s

      denial of its motion for change of venue to Boone County, Indiana. On appeal,

      Wrecks raises the following restated issue: whether the trial court’s denial of

      Wrecks’s motion to transfer a post-dissolution garnishment proceeding to a

      county of preferred venue contravenes Indiana Trial Rule 75.


[2]   We affirm.


                                   Facts and Procedural History
[3]   Lawrence A. Maurer (“Larry”) and Amy D. Martin (formerly Amy D. Maurer)

      (“Amy”) were married on February 15, 1987. On August 31, 2006, Larry filed

      a petition for dissolution of marriage in Hamilton County, Indiana.2 Both

      parties had resided in Hamilton County for more than six consecutive months

      prior to the date of the filing. Three years of litigation followed; however, on

      January 12, 2010, the parties entered into “Agreement of Property Settlement

      and for Child Custody and Support” (“Settlement Agreement”). Two days

      later, Larry and Amy filed a verified pleading containing a written waiver of

      final hearing and a statement that they had reached a written agreement settling




      however, pursuant to Indiana Appellate Rule 17(A), a party of record in the trial court shall be a party on
      appeal. Barnette v. U.S. Architects, LLP, 15 N.E.3d 1, 8 (Ind. Ct. App. 2014).
      2
       Notwithstanding Amy’s contention that she filed the petition for dissolution, our review of the
      chronological case summary reveals that Maurer was the named petitioner. Appellee’s Br. at 1; Appellant’s
      App. at 1.

      Court of Appeals of Indiana | Memorandum Decision 29A05-1505-DR-295 | September 22, 2015            Page 2 of 8
      all issues between the parties. On January 25, 2010, the trial court approved the

      Settlement Agreement and incorporated and merged it into the court’s Decree

      of Dissolution.


[4]   The Settlement Agreement established Larry’s and Amy’s “respective rights to

      and interests in property, real, personal, and mixed, now owned by them

      separately or jointly.” Appellant’s App. at 19. Paragraph 6 of the Agreement

      identified business assets that Larry warranted belonged to him, including a

      twenty percent interest in the assets related to the sale of Wrecks. The assets of

      Wrecks consisted largely of Boone County real estate, which Larry stated

      would be “sold piecemeal.” Id. at 22, 41. The Settlement Agreement provided:

      “[Amy] shall receive fifty-five percent (55%) and [Larry] shall receive forty-five

      percent (45%) of the net proceeds of sale and/or any asset distribution and/or

      any other form of distribution of value from [Larry’s] twenty percent (20%)

      interest in Wrecks, Inc.” Id.


[5]   On February 19, 2015, Amy filed a motion for proceedings supplemental,

      naming both Larry and Wrecks as defendants. In it, Amy stated that, through

      the Decree of Dissolution, the Settlement Agreement gave her fifty-five percent

      of Larry’s twenty percent interest in assets related to the sale of Wrecks. She

      maintained that Wrecks “recently sold substantial real estate that it owned,”

      and that, despite Amy’s demand, she had not received any portion of the sale

      proceeds. Id. at 9, 32, 33. Stating that she had no cause to believe “that levy of

      execution against Larry [would] satisfy the judgment,” and noting that a

      Wrecks representative had denied that Larry had the interest set forth in the

      Court of Appeals of Indiana | Memorandum Decision 29A05-1505-DR-295 | September 22, 2015   Page 3 of 8
      judgment,3 Amy asked that “Wrecks should be summoned to answer regarding

      any property of Larry’s in its possession and to account to this court and Amy

      for that property.” Id. at 33. Amy attached to her motion two requests for

      production of documents, one for Larry and the other for Wrecks. Id. at 34.


[6]   In an order issued on March 6, 2015, the trial court granted Amy’s motion for

      proceedings supplemental, gave Wrecks twenty-three days following receipt of

      the order to file a responsive pleading, and ordered Larry and Wrecks to

      respond to the requests for production of documents. In response to the trial

      court’s order, Wrecks filed a motion to transfer venue pursuant to Indiana Trial

      Rules 12(B)(3) and 75, which the trial court summarily denied. Wrecks now

      appeals.4


                                       Discussion and Decision
[7]   We review a trial court’s order on a motion to transfer venue for an abuse of

      discretion. Strozewski v. Strozewski, 2015 WL 3751804, at *1 (Ind. Ct. App.

      2015); Comm’r of Labor v. An Island, LLC, 948 N.E.2d 1189, 1190 (Ind. Ct. App.

      2011), trans. denied. An abuse of discretion occurs when a trial court’s decision

      is clearly against the logic and effect of the facts and circumstances before the



      3
        The judgment to which Amy referred was Larry’s twenty percent interest in Wrecks that Larry had granted
      to Amy through the Settlement Agreement, which was incorporated into the Decree of Dissolution.
      4
       Although Larry was named as a defendant in Amy’s motion for proceedings supplemental, he did not join
      with Wrecks in its motion to transfer venue pursuant to Indiana Trial Rule 75. It is not clear from the record
      before us whether Larry complied with Amy’s court-ordered request for production of documents. We note,
      however, that the trial court granted Wrecks’s subsequent motion for a change of judge on May 4, 2015.



      Court of Appeals of Indiana | Memorandum Decision 29A05-1505-DR-295 | September 22, 2015           Page 4 of 8
      court, or when the trial court has misinterpreted the law. Id. at 1190-91. Where

      the issue presented is purely a matter of law, we review the trial court’s order de

      novo. An Island, LLC, 948 N.E.2d at 1191.5


[8]   Wrecks contends that the trial court erred in denying its motion to transfer

      venue pursuant to Trial Rules 12(B)(3) and 75 because Boone County, and not

      Hamilton County, was the preferred venue for Amy’s motion for supplemental

      proceedings. Indiana Trial Rule 75 provides that, “[a]ny case may be venued,

      commenced and decided in any court in any county.” Ind. Trial Rule 75(A).

               However, if a party files a pleading or a motion to dismiss
               pursuant to Trial Rule 12(B)(3), the trial court shall order the case
               transferred to a county or court selected by the party filing such
               motion or pleading if the trial court determines that the county or
               court where the action was filed does not meet preferred venue
               requirements or is not authorized to decide the case and that the
               court or county selected has preferred venue and is authorized to
               decide the case.


      Strozewski, 2015 WL 3751804, at *2 (citing T.R. 75(A)). The trial rule lists

      numerous criteria under which preferred venue can lie. Id. (citing T.R.

      75(A)(1)-(10)). The rule does not create a priority among these subsections

      establishing preferred venue. Id. (citing Muneer v. Muneer, 951 N.E.2d 241, 243




      5
        Wrecks asserts that our review is two-pronged with factual findings reviewed under a clearly erroneous
      standard and rulings of law reviewed de novo. Reply Br. at 3. Here, the trial court made no findings of fact;
      accordingly, we review the trial court’s denial of Wrecks’s motion to transfer venue for an abuse of
      discretion. See American Family Ins. Co. v. Ford Motor Co., 857 N.E.2d 971, 973 (Ind. 2006) (explaining there is
      “little practical difference” between reviewing factual findings under clearly erroneous standard or in terms of
      abuse of discretion).

      Court of Appeals of Indiana | Memorandum Decision 29A05-1505-DR-295 | September 22, 2015            Page 5 of 8
       (Ind. Ct. App. 2011)). Preferred venue may lie in more than one county, and if

       an action is filed in a county of preferred venue, change of venue cannot be

       granted. Id. (citing Muneer, 951 N.E.2d at 243).


[9]    Pursuant to Trial Rule 75(A)(8), “preferred venue lies in any county where a

       dissolution action may be commenced pursuant to Indiana Code section 31-15-

       2-6.” Strozewski, 2015 WL 3751804, at *2. Indiana Code section 31-15-2-6

       requires, in pertinent part, that, at the time of the filing of the dissolution

       petition, at least one of the parties must have been a resident of Indiana for six

       months immediately preceding the filing of the petition and at least one of the

       parties must have been a resident of the county where the petition is filed for at

       least three months immediately preceding the filing of the petition. Here, at the

       time Larry filed his petition, he had resided in Indiana for at least six months

       and in Hamilton County for at least six months; therefore, Hamilton County

       was the preferred venue for the dissolution of marriage action. While

       recognizing that preferred venue could also lie in Boone County, preferred

       venue could not be changed where, like here, the dissolution was already filed

       in a county of preferred venue. Strozewski, 2015 WL 3751804, at *2.

       Accordingly, if Amy’s motion for proceedings supplemental arises within the

       dissolution action, as Amy claims, change of venue could not be granted.


[10]   Presumably recognizing that the dissolution action must remain in Hamilton

       County as preferred venue, Wrecks asserts that it did not ask the trial court to

       transfer venue of the dissolution action to Boone County; instead, its Trial Rule

       12(B)(3) motion “merely asked the trial court to transfer venue of the new claim

       Court of Appeals of Indiana | Memorandum Decision 29A05-1505-DR-295 | September 22, 2015   Page 6 of 8
       [Amy] was pursuing against Wrecks to Boone County.” Reply Br. at 16.

       Wrecks maintains that, as a new defendant, in a new action, that raises new

       issues and a new claim against Wrecks’s Boone County real estate, it had the

       right to transfer the case to the preferred venue of Boone County. Accordingly,

       Wrecks argues that the trial court erred in denying its request for transfer

       pursuant to Indiana Trial Rule 75(A)(2) (finding preferred venue lies in the

       county where the land or some part of it is located). Finding that Amy’s

       motion for proceedings supplemental is not separate from the dissolution

       action, we disagree.


[11]   In the Settlement Agreement, Larry warranted that he had a twenty percent

       interest in the sale of Wrecks and granted Amy fifty-five percent of the “net

       proceeds of sale and/or any asset distribution and/or any other form of

       distribution of value from Larry’s twenty percent interest.” Appellant’s App. at

       22. The Settlement Agreement was merged and incorporated into the Decree

       of Dissolution. Thereafter, Amy learned that Wrecks had “sold substantial real

       estate that it owned.” Id. at 33. Amy alleged that, despite her demand, Larry

       did not pay Amy any portion of the sale proceeds. Id.


[12]   It was only after this non-payment that Amy filed, under the dissolution cause

       number, her motion for proceedings supplemental against both Larry and

       Wrecks. Id. at 32-34. Contrary to Wreck’s contention that this was a new

       action against Wrecks, Amy did not seek to establish that Larry owned a

       twenty-percent interest in Wrecks, nor did she seek relief directly from Wrecks

       as to a contested claim. Appellant’s Br. at 8, 9. Instead, Amy requested only

       Court of Appeals of Indiana | Memorandum Decision 29A05-1505-DR-295 | September 22, 2015   Page 7 of 8
       that Wrecks “be summoned to answer regarding any property of Larry’s in its

       possession and to account to the Court and Amy for that property.” Id. at 33

       (emphasis added). The evidence of Amy’s claim arose solely from the

       Settlement Agreement. Here, Amy’s motion for proceedings supplemental was

       not a separate action, but instead, arose from the dissolution action—an action

       already filed in a preferred venue. The trial court, having no power to change

       preferred venue in the dissolution action, did not err in denying Wrecks’s

       motion for a change of preferred venue pursuant to Trial Rule 75.


[13]   Affirmed.


       Najam, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A05-1505-DR-295 | September 22, 2015   Page 8 of 8